Citation Nr: 0626599	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.  He served in Vietnam and was awarded the 
Combat Action Ribbon.  He died in July 2003.  
The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the claim.

For good cause shown, the appellant's case has been advanced 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2005).

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that additional 
development is required in this case.  Therefore, the appeal 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action on her part is required.


REMAND

In this case, the veteran died in July 2003.  His death 
certificate lists the cause of death as carcinoma of the 
lung.  The appellant contends that the veteran developed lung 
cancer due to Agent Orange exposure incurred while on active 
service in the Republic of Vietnam.  


Relevant law and regulations

Lung cancer is deemed associated with herbicide exposure.  
See 38 C.F.R. 
§ 3.309(e) (2003).  Lung cancer shall be service connected if 
a veteran was exposed to a herbicide agent during active 
naval service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 
See 38 C.F.R. § 3.307(a)(6)(iii) (2003).

Service in a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam. 
See VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  However, "service 
in the Republic of Vietnam" does include service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a) (2004).

Discussion

The record reflects that the RO denied the appellant's claim 
finding, in essence, that the veteran's Vietnam service was 
aboard ship in the coastal waters of the Republic, and that 
he was not actually stationed or was otherwise present within 
the boundaries of Vietnam.  The evidence in support of this 
conclusion includes a March 2004 response from the United 
States Armed Services Center for the Review of Military 
Records (USASCRUR) which indicated that the ships on which 
the veteran served aboard during active duty were deployed to 
the coastal waters of Vietnam, providing support for aircraft 
operating in the Gulf of Tonkin, but neither ship made any 
port calls to Vietnam.  

The Board observes that the RO's decision in this case 
appears to be consistent with VAOPGCPREC 27-97, discussed 
above, in which the VA General Counsel held that "the 
regulatory definition in 38 C.F.R. § 3.307(a)(6)(iii), which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that Republic, requires that an individual actually 
have been present within the boundaries of the Republic to be 
considered to have served there, through inclusion of the 
requirement for duty or visitation in the Republic."  
Consequently, if a veteran's "Vietnam" service was solely 
that of serving afloat within the coastal waters of Vietnam, 
it does not qualify for purposes of presumptive exposure to 
herbicides.  See also 38 C.F.R. § 3.313.  

However, on August 16, 2006, the United States Court of 
Appeals for Veterans Claims (Court) in the case of Haas v. 
Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 2006), set 
aside the General Counsel's holding in VAOPGCPREC 27-97 
["the application of the presumption of exposure to 
herbicides only to Vietnam-era veterans who set foot on land 
... must be SET ASIDE" (emphasis in original)].  
The Court also held that for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), "service in the Republic of Vietnam" will, 
in the absence of contradictory evidence, be presumed based 
upon a veteran's receipt of a Vietnam Service Medal (VSM), 
without any proof required that a veteran who served in 
waters offshore actually set foot on land in the Republic of 
Vietnam.  The Court indicated in Haas that such qualifying 
"offshore" service should be for claimants whose ships 
operated in "close proximity to land".
The Court emphasized the spraying of herbicides along the 
coastline and the wind borne effects of such spraying in 
making this determination.  

Here, the veteran's DD Form 214 reflects he did receive the 
VSM with one bronze star, as well as the Combat Action 
Ribbon.  Despite the foregoing, the Board finds that the 
record is unclear whether the veteran's service warrants 
entitlement to the presumption of herbicide exposure.  This 
is based upon the fact that the Court indicated in Haas that 
the presumption of exposure based upon receipt of the VSM was 
rebuttable by contradictory evidence, to include evidence 
that the VSM was received for service in a neighboring 
country or at a location that reasonably precluded exposure 
to herbicides.  

The Board finds that the USASCRUR's reply that the ships to 
which the veteran was assigned were supporting aircraft is at 
least suggestive that they were not stationed close to land.  
However, the veteran's receipt of the Combat Action Ribbon 
may be indicative of fire support or other "close-in" 
activities.  In any event, it is not clear from the current 
record whether the veteran's ships were in such "close 
proximity to land" as to warrant the presumption of 
herbicide exposure.  Accordingly, the Board finds that 
additional development is required to determine whether his 
active service did involve "close proximity" to the 
coastline of the Republic of Vietnam as the Court's decision 
in Haas indicates is necessary.  Therefore, a remand is 
required.

The Board also observes that the medical evidence of record 
indicates another possible cause of the veteran's lung 
cancer, specifically tobacco use.  For example, a March 2003 
consultation report, which appears to be the first competent 
medical evidence indicating lung cancer, noted that the 
veteran was a smoker of at least a package per day, and had 
smoked for 30 years.  Consequently, even if the veteran was 
found to be presumptively exposed to Agent Orange, it is not 
clear whether this presumed exposure, his tobacco use or some 
other agent or etiology caused the lung cancer.  This inquiry 
is of particular significance as the law mandates that when 
as here, a claim is received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300(a) (2005).  As it has already determined that a remand 
is required in this case, the Board concludes that a medical 
opinion should also be obtained which addresses the impact 
the veteran's tobacco use had on the development of his lung 
cancer.

For the reasons stated above, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should attempt through official 
channels to verify how close the ships 
upon which the veteran served came to the 
coastline of the Republic of Vietnam.  If 
such a determination is impossible, it 
should be so indicated.

2.  VBA must then arrange for the 
veteran's claims folder the be forwarded 
to a physician, who should render an 
opinion as to the etiology of the 
veteran's fatal lung cancer.  The 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the lung cancer developed as a result of 
the veteran's active service, to include 
his presumed in-service herbicide 
exposure.  The veteran's history of 
cigarette smoking over many years should 
also be taken into consideration.  A 
rationale for the opinion should be 
provided.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

3.  After completing any additional 
development and/or notification deemed 
necessary in this case, VBA should 
readjudicate the issue on appeal, with 
specific consideration of the Court's 
decision in Haas and the whether the 
presumption found in 38 C.F.R. § 3.309(e) 
has been rebutted pursuant to 38 C.F.R. 
§ 3.307(d).  

If the benefits requested on appeal remain denied, the 
appellant and her representative should be furnished a 
supplemental statement of the case (SSOC) and be allowed an 
appropriate opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


